Case No. 04-14-00483-CV


ROWLAND J. MARTIN                                    )    TEXAS COURT OF APPEALS
Appellant                                            )                                                           ;
                                                     )                                              _         "•:'■
v.                                                   )    FOKTHE FOURTH DISTRICT^                       g     ~-
                                                     )                                 -    :. -        t>3    i
EDWARD BRAVENEC AND 1216                             )
WEST AVE. INC.                                       )                                      C"O          3
        Appellees                                    )    BEXAR COUNTY, TEXAS                            =J

     APPELLANT'S NOTICE OF WITHDRAWAL OF MOTION FILED ON APRIL 23. 20l5g.

        Noiice is hereby given that Appellant withdraws the motion for relief filed on April 23.20)5.

Consistent with the purpose oflhe motion, docket records reflect the filing of the intended amended reply

brief on April 7, 2015 within the filing period authorized by order of the Court on April 6, 2015. No

formal action by the Court is required at this juncture to effectuate the Texas Supreme Court's policy to

discourages affirmance of a judgment in any case solely because of briefing deficiencies. Inpetco, Inc. v.


Texas Am. Bank, 729 S.W.2d 300, 300 (Tex.1987) (per curiam).


        Appellant has clarified the format of the citations to the record that appear in the intended

Amended Reply Brief. Consistent with Tex. R. Civ. P. 7, the 150°' District Court on April 30. 2015

resolved the question of whether Appellant's pro se appearance issue in Case No. 2015-CI-04779 was


proper by denying the frivolous motion to disqualify that the Bexar County Tax Authorities filed in thai


Court through private counsel. In the interest ofjudicial economy. Appellant respectfully defers to the


Court's sound discretion to manage access to the judicial process in accordance with the rule of law. Ex


parts Shaffer, 649 S.W.2d 300 (Tex. 1983) (ruling reversing order of contempt in independent executor


case that "ordering a party to be represented by an attorney abridges that person's right to be heard by


himself). See. Order oflhe IStf District Cowl in Case No. 201S-CI-04779 dated April 3d 2015.

Dated: April 23, 2015                                      Respectfully Submitted,



                                                             owland J. Martin
                                                           951 Lombrano
                                                           San Antonio, Tx 78207
                                                           (210)323-3849
                                  CERTIFICATE OF SERVICE


       I mailed a copy of Appellant's "Notice of Withdrawal Of Motion," on April 30, 2015, to Attorney


Glenn Deadman. at 509 S. Main, San Antonio Texas.




                                                      Rowland J. Martin
                                CASE NUMBER 2015-CI-04779

 ADMINISTRATOR FOR THE ESTATE                     §      IN THE DISTRICT COURT
 OF KING,                                         §
                       Petitioner                 §
 VS.                                              §

                                                  §      150"1 JUDICIAL DISTRICT
 BEXAR COUNTY, CITY OF SAN                        §
ANTONIO AND SAN ANTONIO                           §
INDEPENDENT SCHOOL DISTRICT                       §
                      Respondents                 §      BEXAR COUNTY, TEXAS

  ORDER DENYING RESPONDENTS' MOTION TO DISQUALIFYING ROWLAND J.
  MARTIN, JR.. TO APPEAR PRO SE FOR THE ESTATE OF JOHNNIE MAE KING

          Be it remembered that on the    £0    day of April, 2015 came on to be heard
Respondent's Motion io Disqualify Rowland J, Martin, Jr., To Appear Pro Se for the Estate of
Johnnie Mae King. After considering the Motion and pleadings on file, as well as all of the
evidence and arguments of counsel for Respondents and Petitioner, the Court finds that said
Motion should be denied.


          IT IS THEREFORE ORDERED that Respondents' Motion to Disqualify Rowland J.
Martin, Jr., To Appear Pro Se for the Estate of Johnnie Mae King. Is hereby, in all things,
denied.


                  SIGNED AND ENTERED this        2*>   day of April, 2015.




                                                JUDGE PRESIDING